DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4 and 8-22 are currently pending in this application.
	Claims 1, 3-4, and 16-17 are amended as filed on 08/24/2021 & 09/24/2021.
	Claims 5-7 are canceled as filed on 08/24/2021.
	Claims 18-22 are new as filed on 08/24/2021 & 09/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	More specifically, claims 1, 16-17, and 19-22 contain the limitation of an alert that is “considered to have a customer impact”.  This limitation is ambiguous as it is not clear as to what the applicant intends to claim.  For examination purposes, the limitation will broadly refer to anything that may improve or degrade the network/service being 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: Claim 17 is directed towards a “computer program comprising computer executable program code”.  Even though the claim states “a processor that causes an apparatus to perform”, the processor and apparatus appear to be generic and not part of the invention.  Rather, they are a medium in which the claimed invention may operate, which in this case, is a computer program, which is software per se.  Thus, the claim is directed towards software per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/734,401, hereinafter 401 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 1, 401 taught a computer implemented method of network monitoring and control (claim 1, lines 1-2), the method comprising receiving alerts related to monitored devices (claim 1, line 3); automatically analyzing the received alerts to determine a forthcoming predicted alert related to a monitored device, wherein said automatic analyzing of the received alerts comprises determining time of said forthcoming predicted alert (claim 1, lines 6-9, where “after a first predefined time period” includes determining time of said received alert); and automatically performing at least one predefined action for the monitored device based on the predicted alert (claim 1, lines 10-12).
Likewise, claims 2-17 are rejected, at least, based on their dependency on claim 1.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tapia (Pre-Grant Publication No. US 2017/0353991 A1).

2.	With respect to claims 1 and 16-17, Tapia taught a computer implemented method of network monitoring and control (0013, the continuous monitoring), the method comprising receiving alerts related to monitored devices (0011, the obtained alert data); automatically analyzing the received alerts to determine a forthcoming predicted alert related to a monitored device; automatically performing at least one predefined action for the monitored device based on the predicted alert (0013, the implementation of the prioritized network fix); and wherein said automatic analyzing of the received alerts comprises determining time of said forthcoming predicted alert (0057, where the user who is predicted to have an issue similar to the other user that is already experiencing the issue, would receive an alert when they experience the issue.  Thus, the forthcoming alert can be seen.  Accordingly, the time of the alerts is given by the time frequency of the problems from 0030), for the purpose of timing the at least one predefined action (0030, where the network fix prioritization comprises determining timing of the alerts) and said forthcoming predicted alert is an alert considered to have customer impact (0057, where fixing the network has a customer impact).

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predicted alert is such that it is considered to cause a need for reparative actions and/or to have customer impact (0012, where the impact on performance has customer impact).

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein said automatic analyzing of the received alerts comprises identifying one or more alert patterns in the received alerts and determining said forthcoming predicted alert on the basis of the identified alert patterns (0025, where the different patterns can be seen.  See also 0028, where the performance patterns for the identified issues can be seen).

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein said automatic analyzing of the received alerts comprises determining type and time of said forthcoming predicted alert (0045, where the type of quality of service issues represents the type of alerts and the time can be seen in the time frequency of 0030).

6.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Tapia taught prior to performing the at least one predefined action, confirming that automatic actions are applicable for the monitored device (0031, where a node ticket is confirmation that an action is applicable to fix the issue and the system performs 

7.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Tapia taught after a predefined period of time, checking whether the predicted alert has reappeared and responsively taking a further action. (0030, where the monitoring the alerts/problems based on time frequency includes an issue reappearing with a specific time frequency).

8.	As for claim 10, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the received alerts indicate one or more of the following: faulty or degraded operation, degraded performance, unavailable service, and a change in external conditions (0012, where this at least, teaches the performance data below the threshold limitation).

9.	As for claim 11, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predefined action is an action affecting operation of the monitored device (0059, where the changes are being made to the nodes of 0073, which are monitored devices).

10.	As for claim 12, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the predefined action comprises one or more of the following: resetting the monitored device, changing value of at least one parameter in the monitored device, 

11.	As for claim 13, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are network devices of a telecommunication network (0011, where the network nodes are network devices).

12.	As for claim 14, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are devices of a power grid or devices of a cable or television network (0011, where generically claiming that the devices are devices of a power grid, cable network, or television network is to claim the intended use of the system, as the network nodes could generically be used in all 3 system.  If the applicant desires to limit the claims to specific types/classes of devices, then the appropriate amendments should be put forth claiming as much).

13.	As for claim 15, it is rejected on the same basis as claim 1.  In addition, Tapia taught wherein the monitored devices are electronic devices that are communicatively connected to a network monitoring and control system performing the method (0011, the network nodes).

14.	As for claim 16, it is rejected on the same basis as claim 1.  In addition, Tapia taught apparatus comprising a processor, and a memory including computer program code; the memory and the computer program code configured to, with the processor, cause the apparatus to perform the method (0035).

15.	As for claim 17, it is rejected on the same basis as claim 1.  In addition, Tapia taught computer program comprising computer executable program code which when executed by a processor causes an apparatus to perform the method (0018, the software layer).

16.	As for claim 18, it is rejected on the same basis as claim 1.  In addition, Tapia taught performing the automatic analyzing of the received alerts by an artificial intelligence module that has been taught with a learning set comprising alert patterns leading to alerts that are considered to have customer impact (0057, where fixing the network has a customer impact).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia, in view of Wessels et al. (Pre-Grant Publication No. US 2016/0218911 A1), hereinafter Wessels.

17.	As for claims 19 and 21, they are rejected on the same basis as claims 1 and 16 (respectively).  However, Tapia did not explicitly state prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact.  On the other hand, Wessels did teach prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact (0024, where changes in the network status are considered to have a customer impact and wherein the filtering takes place before the analysis in accordance with 0009).  Both of the systems of Tapia and Wessels are directed towards managing network operation centers alerts and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize filtering irrelevant alerts, as taught by Wessels, in order to improve the efficiency of the system analysis.  Furthermore, it is most likely the case that this is being performed by the artificial intelligence of Tapia.  However, it is not explicitly stated.


	However, Tapia did not explicitly state prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact.  On the other hand, Wessels did teach prior to analyzing the alerts, filtering the received alerts by removing alerts not considered to have customer impact (0024, where changes in the network status are considered to have a customer impact and wherein the filtering takes place before the analysis in accordance with 0009).  Both of the systems of Tapia and Wessels are directed towards managing network operation centers alerts and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Tapia, to utilize filtering irrelevant alerts, as taught by Wessels, in order to improve the efficiency of the system analysis.  Furthermore, it is most likely the case that this is being performed by the artificial intelligence of Tapia.  However, it is not explicitly stated.






Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.

19.	The applicant argues on page 6 that “Tapia requires identifying a problem before performing any prediction and the prediction relates to the already existing problem. This is not what is recited by Applicant in claim 1. Claim 1 recites that the time of the predicted alert is determined for the purpose of timing the at least one predicted action. Tapia, in paragraph 0030, discloses that a time of identified problems is used as basis for prioritization of problem fixes. What Tapia does not disclose or suggest is determining the time of predicted alerts”.
	However, 0057 states that the machine learning is analyzing the issues in order to predict future issues that may occur with similar users.  These future issues would include the future alerts to the system.  Accordingly, paragraph 0030 states “Additionally, the recommendation module 120 can determine the potential impact (e.g., based a number of subscribers affected, size of a geolocation affected, a number of user devices and network components affected, etc.), short and/or long-term effects, time frequency, and/or time duration of each of the problems associated with the predicted root cause and provide network fix prioritization in order to address each of the problem and/or root cause in the most efficient manner”.  As it can be seen, the time of the alerts is monitored, recorded, and utilized to prioritize the problem fix.  Thus, the limitations are taught. 

nd paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a) Gil Bulacio (Pre-Grant Publication No. US 2019/0392328 A1).
	(b) Lu (Pre-Grant publication No. US 2019/0340094 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452